1 Reported in 271 N.W. 873.
Convicted, by order, of contempt for failure to pay stated alimony and in consequence subjected to imprisonment, relator has procured
a writ of habeas corpus directed to the sheriff of Ramsey county, on whose return the matter has been submitted.
The one claim for relator is that in the district court there was an erroneous decision of the issue whether relator was or was not able to pay some alimony. That is enough to show that the writ should be discharged, for the simple and sufficient reason that a writ of habeas corpus may not be misused as substitute for writ of error or appeal, that is, as cover for collateral attack on the judgment of conviction. State ex rel. Newman v. Wall, 189 Minn. 265, 249 N.W. 37. For additional cases, see 3 Dunnell, Minn. Dig. (2 ed.  Supps. 1932, 1934) § 4129. Cases in the category of Laff v. Laff, 161 Minn. 122,200 N.W. 936, where the attack upon the conviction of contempt was by appeal and therefore direct and not collateral, are for that reason not in point.
Writ discharged. *Page 446